                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________X
Andreia V. Dasilva,
             Plaintiff,

v.                                                   CIVIL ACTION NO. 19-CV-12392-NMG

Deutsche Bank National Trust Company as
Certificate Trustee on behalf of Bosco Credit
II Trust Series 2010-1; Franklin Credit
Management Corporation; Argent Mortgage
Company, LLC; DLJ Mortgage Capital, Inc.;
Asset Backed Securities Corporation; US Bank,
NA as Trustee for Securitized Trust Asset
Backed Securities Home Equity Loan NC
2005-HE4 Trust; Wells Fargo Bank, NA;
Mortgage Electronic Registration System
(“MERS”); and Does 1 through 100 Inclusive,
              Defendants.
_______________________________________X

     DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

       NOW COME the Defendants, Deutsche Bank National Trust Company, as Certificate

Trustee on behalf of Bosco Credit II Trust Series 2010-1 (“Deutsche Bank”) and Franklin Credit

Management Corporation (“Franklin Credit”), by and through its attorneys, and respectfully

moves this honorable Court for an Order dismissing the instant matter pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief may be granted.

       In support of his Motion to Dismiss, Deutsche Bank and Franklin Credit refer to and

incorporate the accompanying Memorandum of Law.

       WHEREFORE, Deutsche Bank and Franklin Credit respectfully request that this Court

issue an Order dismissing the instant action and for such other and further relief as this Court

may deem just and proper.
                                                     Respectfully Submitted,

                                                     Deutsche Bank National Trust Company as
                                                     Certificate Trustee on behalf of Bosco
                                                     Credit II Trust Series 2010-1, and
                                                     Franklin Credit Management Corporation
                                                     By their attorneys,


Dated: January 21, 2020                              /s/ Brian C. Linehan_________________
                                                     Brian C. Linehan, Esq. (BBO# 690437)
                                                     Reneau J. Longoria, Esq. (BBO # 635118)
                                                     John Doonan, Esq. (BBO# 547838)
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center Suite 225D
                                                     Beverly, MA 01915
                                                     Tel. (978) 921-2670
                                                     bl@dgandl.com


                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)
        I, Brian C. Linehan, attorney for the Plaintiff, hereby certify that on January 16, 2020, my
office contacted the Plaintiffs to confer and attempt in good faith to resolve and narrow the
issues.


                                                     /s/ Brian C. Linehan___
                                                     Brian C. Linehan, Esq.


                                CERTIFICATE OF SERVICE

        I, Brian C. Linehan, Esq., hereby certify that this document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on January 21, 2020.
                                                     /s/ Brian C. Linehan___
                                                     Brian C. Linehan, Esq.
